 


115 HRES 981 EH: Condemning the violence, persecution, intimidation, and murders committed by the Government of Nicaragua against its citizens.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 981 
In the House of Representatives, U. S.,

July 25, 2018
 
RESOLUTION 
Condemning the violence, persecution, intimidation, and murders committed by the Government of Nicaragua against its citizens. 
 
 
Whereas Daniel Ortega has taken systematic steps to weaken democratic institutions in Nicaragua since 2006, including by manipulating the Nicaraguan Constitution through actions such as eliminating presidential term limits;  Whereas Daniel Ortega selected his wife, Rosario Murillo, as his vice-presidential candidate in 2016;  
Whereas domestic and international observers have repeatedly documented and criticized irregularities in the 2011 and 2016 presidential elections as well as the 2012 and 2017 municipal elections in Nicaragua;  Whereas, on April 18, 2018, students in Nicaragua began to protest the unilateral decision of the Government of Nicaragua to impose reforms on the Nicaraguan Social Security Institute;  
Whereas the protests were met with a violent and brutal response from the Nicaraguan National Police, subsequently resulting in a widespread call by the Nicaraguan people for freedom, democracy, electoral reforms, and respect for human rights;  Whereas since April 18, 2018, the Nicaraguan government, the Nicaraguan National Police, or militias controlled by the Nicaraguan government have been responsible for escalating violence, committing murders, and many cases of torture and disappearances;  
Whereas to block the dissemination of reports of violence and repression committed against peaceful protesters, the Nicaraguan government shut down the signal of media stations throughout Nicaragua;  Whereas according to press reports, the Nicaraguan government has denied basic medical care to and attempted to poison the food and water of those protesting oppression under the Ortega administration;  
Whereas, on the night of April 20, 2018, a pro-government mob set fire to the offices of independent radio station Radio Darío in the city of León;  Whereas, on April 20, 2018, Ambassador Michael Kozak, the Acting Principal Deputy Assistant Secretary of the Bureau of Democracy, Human Rights, and Labor of the Department of State, said, Nicaragua is going in the wrong direction on many fronts and that is one of them, of media freedom. But also on all the basics, I mean, it’s a long litany of torture, extrajudicial killing, the elections were a sham … the Ortega government has basically shut down a lot of the opposition, a lot of the independent civil society organizations as well as the free media;  
Whereas, on April 21, 2018, Nicaraguan journalist Ángel Gahona was shot and killed by pro-government security forces while broadcasting live on Facebook;  Whereas, on April 21, 2018, the Department of State issued a travel advisory for Nicaragua and since then has continued to advise travelers to reconsider travel to Nicaragua due to ongoing violence;  
Whereas, on April 22, 2018, the Department of State issued a statement that we condemn the violence and the excessive force used by police and others against civilians who are exercising their constitutional right to freedom of expression and assembly;  Whereas, on April 23, 2018, the Department of State ordered the departure of family members accompanying United States Government personnel in Nicaragua and also authorized the departure of such personnel;  
Whereas, on Mother’s Day in Nicaragua, May 31, 2018, press reports stated that peaceful marches to support the mothers of the victims of the earlier protests encountered violence from the repressive police and shock forces, leaving 15 dead and nearly 200 injured in the cities of Managua, Estelí and Masaya;  Whereas, on May 31, 2018, the Department of State issued a statement saying that those individuals responsible for human rights violations will be held accountable by the international community in international fora in response to the violence during the Mother’s Day protests;  
Whereas, on June 4, 2018, Secretary Pompeo, participating in the Organization of American States General Assembly in the District of Columbia, stated, In Nicaragua police and government-controlled armed groups have killed dozens, merely for peacefully protesting;  Whereas, on June 7, 2018, the Department of State announced visa restrictions against individuals involved in human rights abuses or undermining democracy in Nicaragua;  
Whereas, on June 20, 2018, the Department of State announced, The United States condemns the ongoing government-sponsored violence and intimidation campaign in Nicaragua, including the June 16 arson attack against the home and business of a family in Managua, killing six, and the further intimidation of the family during the wake;  Whereas a report from the Asociación Nicaragüense Pro Derechos Humanos (Nicaraguan Association for Human Rights) states that as of June 25, 2018, at least 285 people have been killed, over 1,500 people have been injured, and 156 people continue to be disappeared;  
Whereas the Catholic Church has played an important role serving as a mediator between protesters and the Government of Nicaragua, and Catholic bishops and priests have risked their lives trying to prevent more massacres; and  Whereas the United States House of Representatives has sought to reestablish democracy and the rule of law in Nicaragua by passing H.R. 1918, the Nicaraguan Investment Conditionality Act, on October 3, 2017, by unanimous consent: Now, therefore, be it 
 
That the House of Representatives— (1)condemns the violence, persecution, intimidation, and murders of peaceful protesters by the Government of Nicaragua;  
(2)supports the people of Nicaragua in their pursuit for democracy, including their call for free and fair elections overseen by credible domestic and international observers;  (3)urges the international community to stand in solidarity with the people of Nicaragua;  
(4)calls on the United States to continue to condemn the atrocities in Nicaragua, demand the release of individuals wrongfully detained, and identify those individuals whose involvement in this violence qualifies for the imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2016; 22 U.S.C. 2656 note); and  (5)affirms that— 
(A)the rights to freedom of assembly, association, and expression, the freedom of the press, and freedom from extrajudicial detention and violence, are universal human rights that apply to all persons; and  (B)countries that fail to respect these rights jeopardize the security and prosperity of all of their citizens.  
 
Karen L. Haas,Clerk.
